
	

114 HR 3938 IH: To designate the facility of the United States Postal Service located at 6531 Van Nuys Boulevard in Van Nuys, California, as the “Marilyn Monroe Post Office”.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3938
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Cárdenas (for himself, Mr. LaMalfa, Mr. Huffman, Mr. Garamendi, Mr. McClintock, Mr. Thompson of California, Ms. Matsui, Mr. Bera, Mr. Cook, Mr. McNerney, Mr. Denham, Mr. DeSaulnier, Ms. Lee, Ms. Speier, Mr. Swalwell of California, Mr. Costa, Mr. Honda, Ms. Eshoo, Ms. Lofgren, Mr. Farr, Mr. Valadao, Mrs. Capps, Mr. Knight, Ms. Brownley of California, Ms. Judy Chu of California, Mr. Schiff, Mr. Sherman, Mr. Aguilar, Mrs. Napolitano, Mr. Ted Lieu of California, Mr. Becerra, Mrs. Torres, Mr. Ruiz, Ms. Bass, Ms. Linda T. Sánchez of California, Mr. Royce, Ms. Roybal-Allard, Mr. Takano, Mr. Calvert, Ms. Maxine Waters of California, Ms. Hahn, Ms. Loretta Sanchez of California, Mr. Lowenthal, Mr. Issa, Mr. Vargas, Mr. Peters, Mrs. Davis of California, Mr. Nunes, Mr. Rohrabacher, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 6531 Van Nuys Boulevard in
			 Van Nuys, California, as the Marilyn Monroe Post Office.
	
	
		1.Marilyn Monroe Post Office
 (a)DesignationThe facility of the United States Postal Service located at 6531 Van Nuys Boulevard in Van Nuys, California, shall be known and designated as the Marilyn Monroe Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Marilyn Monroe Post Office.
			
